FILED
                            NOT FOR PUBLICATION                              MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TROY FOSTER,                                     No. 12-15949

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00431-ECR-
                                                 WGC
  v.

STARLIN GENTRY; MITCHELL                         MEMORANDUM *
NIELSEN; CHRISTOPHER POPE; PAUL
SIMMS; ROGER TERANCE,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Edward C. Reed, District Judge, Presiding

                            Submitted January 15, 2013 **

Before: HUG, FARRIS, and LEAVY, Circuit Judges.

       Troy Foster, a Nevada state prisoner, appeals pro se from the district court’s

summary judgment in favor of Defendants in his 42 U.S.C. § 1983 action alleging

violations of the Fourth Amendment. He also appeals the district court’s decision

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to dismiss his Eighth and Fourteenth Amendment, 42 U.S.C. § 1986, conspiracy,

and state law claims pursuant to 28 U.S.C. § 1915A. We have jurisdiction under

28 U.S.C. 1291. We review a district court’s grant of summary judgment and

dismissal of claims at the screening level de novo. Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000); Great Old Broads for Wilderness v. Kimbell, 709 F.3d 836,

846 (9th Cir. 2013). We affirm.

      Foster argues that the district court erred by granting summary judgment on

his Fourth Amendment claim. Summary judgment may be affirmed on any ground

supported by the record. Video Software Dealers Ass’n v. Schwarzenegger, 556

F.3d 950, 956 (9th Cir. 2009). Reasonable strip searches do not violate prisoners’

rights under the Fourth Amendment. See Bull v. City and County of San

Francisco, 595 F.3d 964, 975 (9th Cir. 2010).

      The scope, justification, and place of the search indicate that it was

reasonable. See Bell v. Wolfish, 441 U.S. 520, 559 (1979). The prison’s practice

of searching new inmates has a valid and rational connection to preventing

contraband from entering into the institution. See Turner v. Safley, 482 U.S. 78,

89-90 (1987).

      The district court did not err by dismissing Foster’s Eighth and Fourteenth

Amendment claims, conspiracy claims, § 1986 claims, and state law claims


                                          2
because he failed to allege facts sufficient to support any of these claims. See

Ashcroft v. Iqbal, 556 U.S. 662, 680-81 (2009). Foster’s remaining arguments are

not supported by the record and are unpersuasive.

      AFFIRMED




                                          3